IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


PG PUBLISHING COMPANY, INC. D/B/A : No. 60 MM 2015
THE PITTSBURGH POST-GAZETTE       :
                                  :
           v.                     :
                                  :
GOVERNOR'S OFFICE OF              :
ADMINISTRATION AND THE            :
PENNSYLVANIA DEPARTMENT OF        :
EDUCATION                         :
                                  :
PA MEDIA GROUP D/B/A THE          :
PATRIOT-NEWS AND PENNLIVE,        :
TEXAS-NEW MEXICO NEWSPAPERS       :
PARTNERSHIP, LNP MEDIA GROUP,     :
INC.,                             :
                                  :
                Intervenors       :
                                  :
                                  :
                                  :
PETITION OF: PG PUBLISHING        :
COMPANY, INC. D/B/A THE           :
PITTSBURGH POST-GAZETTE, & PA     :
MEDIA GROUP D/B/A THE PATRIOT-    :
NEWS AND PENNLIVE, TEXAS-NEW      :
MEXICO NEWSPAPERS                 :
PARTNERSHIP, LNP MEDIA GROUP,     :
INC.                              :


                                    ORDER


PER CURIAM
     AND NOW, this 29th day of June, 2015, the Application for Extraordinary Relief

is DENIED.